Judge T?ui>erwooi>
delivered the opinion of the court.
The judgment is erroneous, inasmuch as it is for specie. It should have been rendered, in the language of the act of assembly, for so many dollars, to be. discharged in notes on tbc bank of the commonwealth, &c. The addition, at the foot of the judgment, by the clerk, stating that the plaintiff had endorsed bis declaration, that bank notes might be received in discharge of the judgment, is only the recital of a fact, and no part of the judgment. It is in the power of the plaintiff to collect specie on the'present judgment, if it stands, contrary to the effect of his covenant. As to rendering the judgment in this case, without theintervention of a jury, see Torian vs. Bowen. VII Monroe, 409.
Judgment reversed, with costs.